Weston J.
delivered the opinion of the Court.
The law laid down by the Judge at the trial is unexceptionable. If the plaintiff ratified and adopted the act of the defendant, he had nothing afterwards to complain of. But it is said the evidence does not warrant the facts assumed, by way of hypothesis. It may not; and perhaps would rather have justified and required a different result. But the facts are not submitted in this mode to our revision. If, however, there was no pretence or color for the view of them suggested by the Judge, and sustained by the jury, the instruction, although correct in the abstract, might be *83objectionable, as tending to defeat the justice of the case. The plaintiff did not complain of the defendant for having omitted any thing in his power to fulfil the trust confided to him; nor does it appear that he acted otherwise than fairly and honestly. The plaintiff was apprized of what had been done. He expressed no dissent, except that he could not accede to the proposition of Mr. Chandler, without further advice. It appears that he was in possession of Austin’s receipt to the defendant, and that he left it with an attorney. The ratification of a principal may often be implied from his silence, or from his acts. We cannot say there was no evidence to this effect; and it is not our province to determine its weight or preponderance.
Exceptions overruled,